                                                                        §¨©ªÿ¬­®¯°±²°³®´µµ°¶§·°¸¶¹ÿÿÿº»±¼½ª¾¿ÿ®ÀÁÿÿÿÂÃÄªÅÿ³ÆÇ®¬Ç¬®ÿÿÿÈ¨Éªÿ®ÿ»Êÿ́
                                                                         Case 2:15-cv-01377-JCM-NJK Document 170 Filed 08/13/21 Page 1 of 2
                                                                            ÿ                                                       ÿ
                                                                      0ÿ ÿ?@ABAÿDEÿFGHIBJÿFKLEÿ
                                                                      2ÿ MN       OPQVWPXÿÿQRP
                                                                            F^A_L`ab@
                                                                               UP                PSYÿPMT
                                                                                               VBaÿ    Z[Eÿ0\N5WN8\PÿWÿE]TUÿ
                                                                      3ÿ MNOPQPÿRPSÿMT                cEÿEdÿ0@bGaHe     JÿFKLEÿ
                                                                                                                5 93  ÿ
                                                                      4ÿ Fg@UP           VWXÿfP][VNZ[\NWN\PWE]TUÿ
                                                                                hÿd@bGaHeÿFGHIBÿ
                                                                      5ÿ 7lP  62mÿ5nN   ÿ?N\ PPmYJÿÿiP
                                                                                                    MN  SjPVQYPÿ?S
                                                                                                        O       ÿ8 VO0N3J9ÿDÿkVjNÿ00ÿ
                                                                                                                   9
                                                                      6ÿ oN   Pv]WwNmxpVyUV
                                                                            tuv          qTWYNNXÿXrÿr7722ssÿ4ÿ4885533330ÿÿ
                                                                      7ÿ                  z{|ÿ~wxÿÿyz|vzyv|ÿwwÿÿÿ ÿ
                                                                      8ÿ                                                      ÿÿÿ ÿÿ
                                                                      9ÿ                                                              ÿÿ ÿ
                                                                                                                                               ÿ
                                                                     0ÿ c
                                                                          llJ        ÿ    MdoMÿiodcdFÿDFnFDJÿ ÿÿÿPmNÿMTEXÿÿ2X05]O 0377^i M^gÿ
                                                                                                                                               ÿ
                                                                     00ÿ  ÿ                                                                    ÿÿ
                                                                                                                    WP V Y jVJ
                                                                                                                                ÿ               ÿ
                                                                     02ÿ ÿO  mEÿ                                                               ÿÿ
                                                                                                                                                ÿ
                                                                                                                                              ÿÿ
         ÿ ÿ!"#$ ÿ"$%&ÿ'($#ÿ))*ÿ
ÿ ÿÿ




                                                                     03ÿ DtÿMnFDoiFMoDÿlÿ0JÿllJÿ
              +'ÿ%,'&ÿ%ÿ-.)/.ÿ
                                01234ÿ6789::22ÿ;<=ÿ01234ÿ6789::2>ÿ




                                                                                                                                                 ÿÿÿ
                                                                                                                                                                ÿ
                                                                     04ÿ ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ?NNYQPYjmEÿ                               ÿ  ÿ
                                                                                                                                                                ÿÿ
                                                                     05ÿ DÿtÿMnFDoiFMoDÿlÿ0JÿllJÿ
                                                                     06ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿTkYjNSWPVUPYjJÿ
                                                                     07ÿ ÿOmEÿ
                                                                     08ÿ cMdoMÿiodcdFÿDFnFDJÿ
                                                                     09ÿ llJ         ÿPÿ?NWPPSNÿWVUVjNQÿWVPVWVjÿ]TUpPYÿ
                                                                          RcMgÿtÿciFcJÿMEcEJÿPÿYPjVTYPWÿ
                                                                     2ÿ P^FdFMD
                                                                             mmT]VPjVTYÿPYQÿDciFlÿciM?ÿ
                                                                                                    JÿPYÿVYQVOVQkPWJÿ
                                                                     20ÿ ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿTkYjNSSTmm?NNYQPYjmEÿ
                                  ÿ




                                                                     22ÿ ÿ                                                                    ÿÿ
                                                                             ÿ
                                                                     23ÿ  ÿÿ¡ÿÿ¢ÿÿÿÿ
                                                                     24ÿ ÿÿ ¡ÿ ÿÿjqPjÿgPSNYÿlEÿ£PY[mJÿFm¤EÿPYQÿ^PmTYÿdEÿiPSjVYN¥JÿFm¤EÿPSNÿYTÿ
                                                                     25ÿ WTY\NSÿPmmT]VPjNQÿVjqÿjqNÿWPÿVSUÿTÿgiÿdlRFoÿFRMEÿgiÿdlRFoÿFRMÿ
                                                                     26ÿ
                                                                     27ÿ SN¤kNmjmÿjqPjÿimEÿ£PY[mÿPYQÿiSEÿiPSjVYN¥ÿNÿSNUTONQÿSTUÿjqNÿmNSOV]NÿWVmjEÿ
                                                                     28ÿ ¦ÿ
                                                                                                                                             ÿ0ÿÿ
                                                                            ÿ
                                                                        ÿ¡¢££¤¥¦¤§ÿÿÿ̈©ª«¬­ÿ®¯ÿÿÿ°±²³ÿ¡´µµÿÿÿ¶·ÿÿ©ÿ̧¢
                                                                           Case 2:15-cv-01377-JCM-NJK Document 170 Filed 08/13/21 Page 2 of 2
                                                                         ÿ                                      ÿ
                                                                      0ÿ        ?@AÿB@CDEFGÿEDFHIÿJKLMNLOPQÿMKÿQPRSPÿTQÿJKOLQPUÿVKRÿXYFÿ@LSPQMZPLMQÿ[KKUÿ0\ÿCC]^ÿ
                                                                      2ÿ _UUÿ`UPTaNLbQ\ÿ`T`PRQ\ÿJKRRPQ`KLaPLJP\ÿaKJOZPLMQÿTLaÿVOMORPÿLKMNJPQÿNLÿMcNQÿTJMNKLÿQcKOUaÿ
                                                                      3ÿ JKLMNLOPÿMKÿdPÿaNRPJMPaÿMKÿeNTLTÿX^ÿEdRKL\ÿEQf\ÿÿTLaÿgTJfOPUNLPÿ_^ÿBNUdPRM\ÿEQf^ÿ
                                                                      4ÿ        eTMPaÿMcNQÿ02hiÿaTjÿKVÿ_ObOQM\ÿ220^ÿ
                                                                      5ÿ                                                                                     ÿ ÿÿ
                                                                      6ÿ                                                                    ÿ
                                                                                                                                            kelkwmn             opXoÿ^qÿErÿ{|}y
                                                                                                                                                                            stuvp\ÿEÿ~^ÿÿ
                                                                      7ÿ                                                                                    xyxÿ
                                                                                                                                            IP               S5TÿaeP
                                                                                                                                                                  TÿDT     RAT
                                                                                                                                                                            ÿIKR^MÿN0LÿeR
                                                                                                                                                                                       58NSÿP\ÿXONMPÿ00ÿ
                                                                      8ÿ                                                                    7              62         T L ÿ
                                                                                                                                             CTQvÿuP             bTlQÿ\vÿIP Sÿ
                                                                                                                                                                                 TaTÿp890l3
                                                                                                                                                                                               9ÿplÿvvÿÿÿ
                                                                      9ÿ ÿ                                                                                     p         uÿq
                                                                     0ÿ                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                     00ÿ ÿ                             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ@MÿNQÿQKÿKRaPRPa^ÿ
                                                                     02ÿ ÿ
         ÿ ÿ!"#$ ÿ"$%&ÿ'($#ÿ))*ÿ
ÿ ÿÿ




                                                                                                                                             I@
                                                                                                                                             ÿ GEeÿAugust               XG_GEXÿA_B@XGF_GEÿgeBEÿ
              +'ÿ%,'&ÿ%ÿ-.)/.ÿ
                                01234ÿ6789::22ÿ;<=ÿ01234ÿ6789::2>ÿ




                                                                     03ÿ
                                                                     04ÿ ÿÿ
                                                                          ÿÿ
                                                                           ÿÿ
                                                                            ÿÿÿÿ
                                                                               ÿÿ
                                                                                ÿÿ
                                                                                 ÿÿÿÿ
                                                                                    ÿÿÿ
                                                                                      ÿÿ
                                                                                       ÿÿÿ
                                                                                         ÿÿÿÿ
                                                                                            ÿÿ
                                                                                             ÿÿÿ
                                                                                               ÿÿ
                                                                                                ÿÿÿÿ
                                                                                                   ÿÿ
                                                                                                    ÿÿ
                                                                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ e_GE                  ÿ         
                                                                                                                                                                                      13,  ÿ
                                                                                                                                                                                           2021


                                                                     05ÿ                                                                     ÿÿ
                                                                     06ÿ                                                                      ÿÿ
                                                                     07ÿ                                                                       ÿÿ
                                                                     08ÿ                                                                        ÿÿ
                                                                     09ÿ                                                                         ÿÿ
                                                                     2ÿ                                                                           ÿÿ
                                                                     20ÿ                                                                           ÿÿ
                                  ÿ




                                                                     22ÿ                                                                            ÿÿ
                                                                     23ÿ                                                                             ÿÿ
                                                                     24ÿ                                                                              ÿÿ
                                                                     25ÿ                                                                               ÿÿ
                                                                     26ÿ                                                                                ÿÿ
                                                                     27ÿ                                                                                 ÿÿ
                                                                     28ÿ                                                                                  ÿÿ
                                                                                                                                    ÿ2ÿÿ
                                                                         ÿ
